Citation Nr: 1711320	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO. 10-32 666	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension and/or service-connected coronary artery disease (CAD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3. Entitlement to special monthly compensation (SMC) based upon aid and attendance.


REPRESENTATION

Veteran represented by:	Roger Doyle Taylor, Esq.


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1. The Veteran's diabetes mellitus is not etiologically related to service, nor is it etiologically related to his service-connected hypertension or CAD.

2. The Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation prior to March 10, 2013.

3. The Veteran's service-connected disabilities themselves do not cause the need for regular aid and attendance of another person. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension and/or CAD have not been met.

2. The criteria for entitlement to TDIU have not been met. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).

3. The criteria for entitlement to SMC for aid and attendance have not been met. 38 U.S.C.A. §§ 1114 (l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by a February 2011 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The April 2013 and August 2015 examiners performed in-person examinations. In their reports, the VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations are adequate to decide the Veteran's claim. 

The Board remanded these claims in May 2014 to obtain the Veteran's treatment records and for addenda opinions concerning the Veteran's diabetes, entitlement to TDIU, and entitlement to SMC. The Veteran's treatment records were retrieved and the VA examiner provided an addendum opinion concerning the Veteran's claims. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service Connection for Diabetes Mellitus, to include as secondary to Hypertension and CAD

The Veteran contends his diabetes mellitus is a result of his service-connected hypertension and/or CAD. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377. 

The Veteran demonstrates a current disability. The Veteran was diagnosed with diabetes mellitus in February 2006. 

The preponderance of the competent evidence is against the claim. The record does not contain any competent, and therefore probative evidence suggesting a positive nexus between the Veteran's diabetes mellitus and his service-connected hypertension or CAD. 

The June 2014 VA examiner opined that there is no known association between diabetes mellitus, hypertension, or CAD. The VA examiner acknowledged that there are a conglomeration of risk factors for development of diabetes mellitus including hypertension and dyslipidemia. However, the VA examiner noted that "there are no large numbered, clinically evidence based studies with designated endpoints and broadly accepted medical acknowledgment that CAD is a primary cause of Diabetes Mellitus or that CAD/[hypertension] aggravate Diabetes Mellitus." 

The June 2014 VA examiner provided opinions that preponderate against the Veteran's claim. The opinions provided by the VA examiner are considered competent and probative evidence. The VA examiner provided the Veteran with an in-person examination, reviewed the claims file and provided medical opinions supported by adequate rationale.

The record does not contain any competent medical evidence suggestive of a nexus between the Veteran's military service, his service-connected hypertension or CAD, and his current diabetes mellitus. The Veteran's service treatment records are absent of any treatment or diagnosis of diabetes mellitus. The Veteran does not contend that his symptoms began in service. The Veteran was first treated for diabetes mellitus in February 2009, more than 20 years after separation from service. 

The evidence demonstrates that Veteran's diabetes mellitus is not etiologically related to his active service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

Accordingly, service connection for diabetes mellitus is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

Entitlement to TDIU

The Veteran contends that his service-connected disorders prevent him from engaging in substantially gainful employment and, therefore, that he is entitled to a total disability rating. 

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. See 38 C.F.R. §§ 3.341 (a), 4.16(a). A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim. A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18. The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more. See 38 C.F.R. § 4.16 (a). If it is the result of two or more service-connected disabilities, at least one disability must be rated at 40 percent or more and the combined disability rating must be 70 percent or more. Id. Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes. Id. 

On March 10, 2013, the Veteran's CAD was rated at 100 percent. A grant of a 100 percent disability rating, however, does not always render the issue of TDIU moot, and VA's duty to maximize benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 . See Buie, 24 Vet. App. 250; Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Specifically, SMC may be warranted if a veteran has a 100 percent disability rating for a single disability, and VA finds that a TDIU is warranted based solely on a separate disability rated at 60 percent or more. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); see also 75 Fed. Reg. 11229 (March 10, 2010) (withdrawing VAOPGCPREC 06-1999). However, the Board does not find the Court's holding in Bradley applicable as the Veteran does not have other service-connected disabilities rated at 60 percent or more.

For the period prior to March 10, 2013, the schedular criteria for TDIU were not met. See 38 C.F.R. § 4.16 (a). The Veteran's hypertension was rated at 10 percent, hypertensive nephropathy rated at 30 percent, and erectile dysfunction rated at 0 percent. 

Although the Veteran's service-connected disabilities did not meet the schedular criteria for TDIU for the period prior to March 10, 2013, he may still have qualified for TDIU on an extraschedular basis. All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities must be rated totally disabled regardless of whether they satisfy the schedular criteria. 38 C.F.R. § 4.16 (b). Rating boards should refer all cases in which the veteran is unemployable by reason of service connected disabilities but fails to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a) to the Director of the Compensation and Pension Service for extraschedular consideration. The Veteran's service-connected disabilities, employment history, and educational and vocational attainment must be addressed during extraschedular consideration. 38 C.F.R. § 4.16 (b).

VA's rating schedule considers impairment that restricts a veteran's ability to obtain and keep employment. 38 C.F.R. §§ 4.1, 4.15. Consequently, a high rating is recognition that the impairment makes it difficult to obtain and keep employment.

The Veteran is a high school graduate, and reported working as a construction worker, carpenter, plumber, and equipment operator. See January 2011 VA Form 21-8940.

The preponderance of the evidence is against the claim that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities. 

The April 2013 VA examiner opined that the Veteran's hypertension and hypertensive nephropathy did not impact the Veteran's ability to work. The Veteran's SSA records show that he was rendered unemployable after he sustained a head injury in September 1998, which caused severe headaches, speech impediments, brain damage, loss of balance, and lack of concentration. During the May 2012 VA examination, the Veteran contended that his hypertension caused headaches and dizziness, therefore impacting his ability to work. However, the Veteran previously attributed those symptoms to his September 1998 head injury. Contemporaneous evidence has greater probative weight than a history reported by a veteran. See Curry v. Brown, 7 Vet. App. 59 (1994). Thus, the Veteran's contemporary reports of medical history outweigh his later assertions that his symptoms were caused by his hypertension. There is no probative evidence showing that the Veteran was rendered unemployable due to his service-connected disabilities prior to March 10, 2013. 

Referral for extraschedular TDIU is unwarranted. As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Entitlement to SMC Based on Aid and Attendance

The Veteran has asserted that his service-connected disabilities alone cause him to need the regular aid and attendance of another person, entitling him to SMC under 38 U.S.C.A. § 1114 (l) (West 2014), which may be established based on the need for aid and attendance. See also 38 CFR §§ 3.350 (b), 3.352 (2015). Such a need means that the Veteran is helpless or so nearly helpless, as to require the regular aid and attendance of another person. A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352 (a). 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.351 (b) (2015).

The following factors are considered in determining the need for regular aid and attendance: 

Inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; 

Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; 

Inability of a claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; 

      Inability to attend to the wants of nature; or 

Incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

38 C.F.R. § 3.352 (a).

The above are only factors for consideration, and it is left to the Board to determine whether a veteran is factually in need of regular aid and attendance. The particular personal functions that a veteran is unable to perform are also considered in connection with their condition as a whole. It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need, however the need must be caused solely by service-connected disabilities. Id. Further, there is no schedular threshold for the award of SMC(l) when granted on the basis of a need for regular aid and attendance.

The Veteran's service-connected disabilities consist of CAD, hypertension, hypertensive nephropathy, and erectile dysfunction. The total combined disability evaluation for all service-connected disabilities is 100 percent.

The record does not contain any competent medical evidence that the Veteran's numerous service-connected disabilities render him physically helpless in the performance of the activities of daily living or in protecting himself from the everyday hazards and dangers incident to his environment.

The August 2015 VA examiner opined that it was less likely than not that the Veteran's service-connected disabilities required the aid and attendance of another person. The VA examiner noted that the Veteran's private treatment records in November 2014 and March 2015 noted normal neurological functioning. During the August 2015 VA examination, the Veteran was also observed to have normal neurological functioning, which would allow him to independently perform all noted activities of daily living (ADLs) without assistance. The VA examiner noted the Veteran was alert, oriented, and cooperative. Furthermore, the VA examiner noted the Veteran is not permanently bedridden or hospitalized, and that he can travel beyond his current domicile. 

The Veteran notes he requires assistance in dressing himself, but attributes this to his non-service connected back pain. The Veteran is able to bathe and groom herself, requires no assistance with any prosthetic or orthopedic appliances, is capable of feeding himself, can independently attend to the wants of nature, and is not otherwise incapacitated in any way that would preclude him from protecting himself from the hazards or dangers incident to his daily environment.

Accordingly, entitlement to SMC based upon the need for aid and attendance is denied. As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to TDIU is denied.

Entitlement to SMC for aid and attendance is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


